VICTORIA L. FRANCIS

Assistant U.S. Attorney

U.S. Attorney’s Office

2601 Second Avenue North, Suite 3200
Billings, MT 59101

Phone: 406-247-4633

FAX: (406) 657-6058

E-mail: victoria.francis@usdoj.gov

 

ATTORNEY FOR PLAINTIFF
United States of America

LODGED

JUL 31 2019

Clerk, U.S:District Court
District Of Montana.
Billings =”

'. - BILED

AUG - 1 2013

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
RENEE ZINNECKER,
Defendant,

BILLINGS HOTEL &
CONVENTION CENTER,

Garnishee.

 

CR 15-09-BLG-SPW

AGREED FINAL ORDER IN
GARNISHMENT

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:
1. The judgment defendant's name, social security number are: Renee
Zinnecker, ***_**_8172. The defendant resides in Billings, Montana.

2. A Judgment was entered against the judgment defendant in this action
in the amount of $288,354.00. The total balance due on the Judgment is
$271,020.18, as of June 17, 2019.

3. The garnishee, whose address is 1223 Mullowney Lane , Billings, MT
59101, has in its possession, custody or control property of the judgment defendant
in the form of wages paid to the judgment defendant.

4. The judgment defendant waives services of an application for a writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further waives her right
to a hearing under section 3205 and any other process to which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further waives its right
to answer and waives being heard in this matter and any other process to which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that her wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.
7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant. It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of 25 percent of defendant’s disposable
earnings every pay period, which shall be withheld from the wages owed the
judgment defendant. It is further stipulated that upon request of the Office of the
United States Attorney or U.S. Probation Office the judgment defendant shall
provide a new financial statement, tax returns, or any other financial information.
After review of the updated financial information, payments may change in
accordance with current financial status.

8. These sums will be applied to the judgment rendered against Renee
Zinnecker in this cause. These payments are to continue until the unpaid balance is
fully paid and satisfied.

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR 15-09-BLG and mailed to:

Clerk of U.S. District Court

2601 Second Ave North, Suite 1200

Billings, MT 59101

9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any funds owed to the defendant by any government

agency, including the Internal Revenue Service, and the judgment defendant
specifically consents to any such offset. Any payments applied to this claim by the
Internal Revenue Service as a result of tax return offsets will be credited as a
payment to the existing balance but will not interrupt the periodic payments
withheld from wages described above unless it results in payment in full.
10. The judgment defendant can at any time, request an accounting of
the funds garnished. However, the judgment defendant hereby knowingly
waives any rights that she may have under 28 U.S.C. § 3205(c)(9) to any

automatic accounting.

Sf
APPROVED AND SO ORDERED this 9/~day of Dek 2019.

HONORABLE SUSAN P. WATTERS

United States District Court Judge
CONSENTED TO BY:
| y = 5 /
Ge DATE if = afd a
VICTORIA L. FRANCIS
Assistant United States Attorney
Attorney for Plaintiff

 

\

dA L1oA—— DATE _7/ 2% [ia

RENEE)ZINNEC
DATE_7'Z bo | (

 
 
   
  
 

udgment Defenda
“HOTEL & CONVENTION CENTER
¢gnt Garnishee
